DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-15, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) in view of Ruiz (JRC exploratory research: Safer Li-ion batteries by preventing thermal propagation).
Claim 1: 	Jung et al. in Figure 4 (reproduced below) discloses a battery module (402), comprising (rectangular) batteries (101-107) sequentially arranged in a first direction (x-direction); 
the battery comprising an electrode assembly, a case and a cap assembly, the electrode assembly being received in the case, and the cap assembly being connected with the case (paragraphs [0017]-[0019]); 
the case comprising two first side walls, and the two first side walls being respectively positioned at two sides of the electrode assembly in the first direction; 
the first side walls of two adjacent batteries facing each other; 
an area of the first side wall being defined as S1, a distance between the electrode assemblies of two adjacent batteries in the first direction being defined as D.


    PNG
    media_image1.png
    679
    686
    media_image1.png
    Greyscale

Jung et al. do not disclose that S1 and D satisfy a relationship:
 2 x10-5 mm-1 ≤ D/S1 ≤ 500 x 10-5 mm-1.
Ruiz disclose a prismatic (rectangular) battery having the following dimensions: x = 20 cm (200mm), y = 10 cm (100 mm), and z = 5 cm (50 mm)  and discloses the following distances (S1) between batteries (page 31, Figure 6): 0.2 cm (2 1 = y · z – 5000 mm2.
Thus, @ D = 2 mm and S1 = 5000 mm2, D/S1 = 2 mm/5000 mm2 = 4 x 10-4/mm-1;  @ D = 4 mm and S1 = 5000 mm2, D/S1 = 8 x 10-4/mm-1;   @ D = 6 mm and S1 = 5000 mm2, D/S1 = 1.2 x 10-3/mm-1;   @ D = 8 mm and S1 = 5000 mm2, D/S1 = 1.6 x 10-3/mm-1; and, @ D = 10 mm and S1 = 5000 mm2, D/S1 = 2.0 x 10-3/mm-1.
Each of these values falls within the claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Jung et al. by incorporating the battery dimensions and distances of Ruiz.
	One having ordinary skill in the art would have been motivated to make the modification to provide measures or function for mitigating thermal propagation wh8le balancing energy density with safety requirements.
	Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Ruiz further disclose that the area S1 of the first side wall (5000 mm2) and the distance D between the electrode assemblies of two adjacent batteries in the first direction satisfy a relationship: 
1.6 x 10-5 mm-1 ≤ D/S1 ≤ 250 x 10-5 mm-1. 
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Ruiz further disclose that D between the electrode assemblies of two adjacent batteries 1 of the first side wall is 4000 mm2 -60000 mm2 (5000 mm1). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein the Jung et al. combination discloses that the case (of Jung et al.) further comprises two second side walls, the two second side walls are respectively positioned at two sides of the electrode assembly in a second direction, the second direction is perpendicular to the first direction (see Figure 4 reproduced above; and,
an area (of Ruiz) of the second side wall is defined as S2, and S2 is larger than S1. As per Ruiz, S1 = y · z = 100 mm x 50 mm = 50000 mm1 and S2 = x · z =200 mm x 50 mm = 10,000 mmm2.
Claim 14:	Jung et al., in Figures 1 and 4 (see Figure 4 reproduced above) , disclose a battery pack (401), comprising a box (110) and a battery module (e.g. 100); 
the battery module being accommodated in the box; 
the battery module comprising batteries (100 -107) sequentially arranged in a first direction; 
the battery comprising an electrode assembly, a case and a cap assembly, the electrode assembly being received in the case, and the cap assembly being connected with the case (paragraphs [0017]-[0019]); 
the case comprising two first side walls, and the two first side walls being respectively positioned at two sides of the electrode assembly in the first direction; the first side walls of two adjacent batteries facing each other; an area of the first side wall 1, a distance between the electrode assemblies of two adjacent batteries in the first direction being defined as D. 
Jung et al. do not disclose that S1 and D satisfy a relationship:
 2 x10-5 mm-1 ≤ D/S1 ≤ 500 x 10-5 mm-1.
Ruiz disclose a prismatic (rectangular) battery having the following dimensions: x = 20 cm (200mm), y = 10 cm (100 mm), and z = 5 cm (50 mm)  and discloses the following distances (S1) between batteries (page 31, Figure 6): 0.2 cm (2 mm), 0.4 cm (4 mm), 0.6 cm (6 mm), 0.8 cm (8 mm) and 1 cm (10 mm). Thus, S1 = y · z – 5000 mm2.
Thus, @ D = 2 mm and S1 = 5000 mm2, D/S1 = 2 mm/5000 mm2 = 4 x 10-4/mm-1;  @ D = 4 mm and S1 = 5000 mm2, D/S1 = 8 x 10-4/mm-1;   @ D = 6 mm and S1 = 5000 mm2, D/S1 = 1.2 x 10-3/mm-1;   @ D = 8 mm and S1 = 5000 mm2, D/S1 = 1.6 x 10-3/mm-1; and, @ D = 10 mm and S1 = 5000 mm2, D/S1 = 2.0 x 10-3/mm-1.
Each of these values falls within the claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Jung et al. by incorporating the battery dimensions and distances of Ruiz.
	One having ordinary skill in the art would have been motivated to make the modification to provide measures or function for mitigating thermal propagation wh8le balancing energy density with safety requirements.
Claim 15:	The rejection of claim 15 is as set forth above in claim 14 wherein the Jung et al. combination discloses that the case (of Jung et al.) further comprises two second side walls, the two second side walls are respectively positioned at two sides of the electrode assembly in a second direction, the second direction is perpendicular to the first direction (see Figure 4 reproduced above; and,
an area (of Ruiz) of the second side wall is defined as S2, and S2 is larger than S1. As per Ruiz, S1 = y · z = 100 mm x 50 mm = 50000 mm1 and S2 = x · z =200 mm x 50 mm = 10,000 mmm2.
Claim 19:	Jung et al. disclose a vehicle comprising a vehicle body and a battery pack provided to the vehicle body (paragraph [0003]).
Jung et al., in Figures 1 and 4 (see Figure 4 reproduced above), disclose a battery pack (401), comprising a box (110) and a battery module (e.g. 100); 
the battery module being accommodated in the box; 
the battery module comprising batteries (100 -107) sequentially arranged in a first direction; 
the battery comprising an electrode assembly, a case and a cap assembly, the electrode assembly being received in the case, and the cap assembly being connected with the case (paragraphs [0017]-[0019]); 
the case comprising two first side walls, and the two first side walls being respectively positioned at two sides of the electrode assembly in the first direction; the first side walls of two adjacent batteries facing each other; an area of the first side wall 1, a distance between the electrode assemblies of two adjacent batteries in the first direction being defined as D. 
Jung et al. do not disclose that S1 and D satisfy a relationship:
 2 x10-5 mm-1 ≤ D/S1 ≤ 500 x 10-5 mm-1.
Ruiz disclose a prismatic (rectangular) battery having the following dimensions: x = 20 cm (200mm), y = 10 cm (100 mm), and z = 5 cm (50 mm)  and discloses the following distances (S1) between batteries (page 31, Figure 6): 0.2 cm (2 mm), 0.4 cm (4 mm), 0.6 cm (6 mm), 0.8 cm (8 mm) and 1 cm (10 mm). Thus, S1 = y · z – 5000 mm2.
Thus, @ D = 2 mm and S1 = 5000 mm2, D/S1 = 2 mm/5000 mm2 = 4 x 10-4/mm-1;  @ D = 4 mm and S1 = 5000 mm2, D/S1 = 8 x 10-4/mm-1;   @ D = 6 mm and S1 = 5000 mm2, D/S1 = 1.2 x 10-3/mm-1;   @ D = 8 mm and S1 = 5000 mm2, D/S1 = 1.6 x 10-3/mm-1; and, @ D = 10 mm and S1 = 5000 mm2, D/S1 = 2.0 x 10-3/mm-1.
Each of these values falls within the claimed range.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Jung et al. by incorporating the battery dimensions and distances of Ruiz.
	One having ordinary skill in the art would have been motivated to make the modification to provide measures or function for mitigating thermal propagation wh8le balancing energy density with safety requirements.
Claim 20:	The rejection of claim 20 is as set forth above in claim 19 wherein the Jung et al. combination discloses that the case (of Jung et al.) further comprises two second side walls, the two second side walls are respectively positioned at two sides of the electrode assembly in a second direction, the second direction is perpendicular to the first direction (see Figure 4 reproduced above; and,
an area (of Ruiz) of the second side wall is defined as S2, and S2 is larger than S1. As per Ruiz, S1 = y · z = 100 mm x 50 mm = 50000 mm1 and S2 = x · z =200 mm x 50 mm = 10,000 mmm2.

5.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) in view of Ruiz (JRC exploratory research: Safer Li-ion batteries by preventing thermal propagation) as applied to claims 1 and 14 above, and further in view of Chun (US 8,497,033).
Jung et al. and Ruiz are as applied, argued and disclosed above, and incorporated herein.
Claims 5 and 16:	The Jung et al. combination does not disclose that the electrode assembly comprises two first surfaces and two second surfaces, and an area of the first surface is larger than an area of the second surface; the first surface faces the second side wall in the second direction, and the second surface faces the first side wall in the first direction.

 the first surface faces the second side wall in the second direction, and the second surface faces the first side wall in the first direction.

    PNG
    media_image2.png
    793
    744
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the batteries of the Jung et al. combination with the electrode assembly of Chun.

Claims 6 and 17:	The rejection of claim 6 is as set forth above in claims 5 wherein Chun in Figure 1 (reproduced above) further discloses that the electrode assembly (112) comprises a first electrode plate (113 or 115), a second electrode plate (113 or 15) and a separator (115) provided between the first electrode plate and the second electrode plate; 
the first electrode plate, the separator and the second electrode plate are wound to a flat shape, and the two first surfaces are flat surfaces and face each other in the second direction. 
Claim 7:	The rejection of claim 7 is as set forth above in claim 6 wherein Chun in Figure 1 (reproduced above) further discloses that the first electrode plate, the separator and the second electrode plate are wound to a flat shape, and at least a part of the second surface is in the shape of arc. 
Claims 8 and 18:	The rejection of claim 8 is as set forth above in claim 6 wherein Jung et al. in Figure 4 (reproduced above) disclose that  a dimension of the battery module in the first direction (x-direction) is larger than a dimension of the battery module in a second direction (y direction).
Claim 9:	The rejection of claim 9 is as set forth above in claims 6 wherein Ruiz further disclose that the area S1 of the first side wall and the distance D between the electrode assemblies of two adjacent batteries in the first direction satisfy a relationship: 
5 x 10-5 mm-1 ≤  D/S1 ≤ 200 x 10-5 mm-1.

6.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20070015050) in view of Ruiz (JRC exploratory research: Safer Li-ion batteries by preventing thermal propagation) as applied to claim 1 above, and further in view of  Chun (US 8,497,033) as applied to claim 5, and further in view of Lee (US 20190363321).
	Jung et al., Ruiz and Chun are as applied, argued, and disclosed above, and incorporated herein.
	Claim 10:	 The Jung et al. combination does not disclose that the battery module further comprises a first adhesive member, and the first adhesive member is positioned between two adjacent batteries and connects the first side walls of the two adjacent batteries; and, 
an area of the first side wall covered by the first adhesive member is defined as S3, S3 and S1 satisfy a relationship: 0.25 ≤ S3/S1 ≤ 0.95 .


    PNG
    media_image3.png
    667
    830
    media_image3.png
    Greyscale

Figure 4 has been construed as rendering obvious an area of a first wall (BL) covered by the first adhesive member defined as S3 and wherein an area of a first wall is (S1) greater than S3 (paragraphs [0015], [0092] and [0094]-[0099])
Although Lee is silent as to the claimed relationship between S1 and S3, it would have been obvious to one of ordinary skill in the art before the effective filing 
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the adhesive of Lee.
	One having ordinary skill in the art would have been motivated to make the modification to provide a coupling member including an adhesive material having a high thermal conductivity that would have improved the rate of heat transfer of the battery module and thus, the cooling performance of the battery pack (paragraphs [0096] and [0027]-[0030]).	
Claim 11: 	The rejection of claim 11 is as set forth above in claim 10 wherein Lee is silent as to a thickness of the first adhesive member is defined as T, S3 and T satisfy a relationship: 300 mm ≤ S3 /T ≤ 32000 mm.
However, although Lee is silent as to the claimed relationship between S3 and T, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness and area of the adhesive such that the area of the adhesive is greater than the thickness of the adhesive as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery module of the Jung et al. combination by incorporating the adhesive of Lee.

Claim 12:	The rejection of claim 12 is as set forth above in claim 10 wherein given that Lee discloses an adhesive similar to that instantly disclosed (i.e. an epoxy resin as per paragraph [0097] of Lee), the adhesive of Lee renders obvious an elastic modulus of the first adhesive member being defined as E, E and T satisfy a relationship: 
E x T ≥50 MPa · mm.
Claim 13:	The rejection of claim 13 is as set forth above in claim 10 wherein Lee further disclose a first adhesive member is an adhesive, and the adhesive is selected from an epoxy resin (paragraph [0097].

Double Patenting
7.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
8.	Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/137,172. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Examiner Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729